WATSON, Justice.*
This matter was consolidated for hearing' with docket number 64,308, La., 386 So.2d 1331, State of Louisiana v. Poree, in which an opinion on rehearing has been handed down this date.
Writs were granted in this proceeding to review a ruling by the trial court which granted defendant’s Motion to Quash. The charges are nine counts of attempted murder and one count of armed robbery, which arose from the same shooting episode on November 7, 1977. These charges were quashed by the trial court following the rendition of the original opinion of this court in docket number 64,308, La., 386 So.2d 1331, which reversed Poree’s conviction and sentence on a charge of first degree murder, holding that Poree was entitled to a reversal of his conviction and sentence. On original hearing, the majority concluded that the evidence of Poree’s insanity required reversal; on rehearing the majority held that the question was for the jury.
In the opinion on rehearing in docket number 64,308, La., 386 So.2d 1331, rendered this date, the conviction and sentence of Poree are affirmed. Therefore, the trial court erred in granting the Motion to Quash. The ruling is reversed and the case is remanded to the trial court for further proceedings according to law.
REVERSED AND REMANDED.
DENNIS, J., dissents.

Chief Judge Paul B. Landry participated in this opinion as Justice ad hoc in place of Summers, C. J.